Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2021 has been entered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-11 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising: 
a display substrate comprising: 
a bend portion which is curved with respect to an axis parallel to a first direction, 
and 
a non-bend portion which is not curved with respect to the axis parallel to the first direction; 
a plurality of wires on the display substrate; 
a driving circuit which provides driving signals to the plurality of wires; and 
a polarizing plate on the display substrate, the polarizing plate comprising: 
a first part on the bend portion; 
a second part on the non-bend portion; 
the first part curved from the second part with respect to a bend axis parallel to the first direction and having a first length parallel to the bend axis; and 
the second part having a second length parallel to the bend axis, 
wherein the first length of the polarizing plate is larger than the second length of the polarizing plate, 
wherein the plurality of wires comprises: 
at least one first wire which overlaps the second part of the polarizing plate; and 
at least one second wire which overlaps the first part of the polarizing plate.”. 
(Previously allowed) Referring to claim 11, the prior art of record teaches a display device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising:
a display substrate comprising:
a bend portion which is curved with respect to an axis parallel to a first direction, and
a non-bend portion which is not curved with respect to the axis parallel to the first direction;
a plurality of wires on the display substrate;
a driving circuit which provides driving signals to the plurality of wires; and
a polarizing plate on the display substrate, the polarizing plate comprising:
a first part on the bend portion and having a first length parallel to the first direction; 
a second part on the non-bend portion and having a second length parallel to the
first direction; and 
a third part between the first part and the second part and having a third length parallel to the first direction, the third length increasing from the second part to the first part, 
wherein 
the plurality of wires comprises: 
a plurality of first wires each extending in the first direction, and 
a plurality of second wires between the first wires and the driving circuit, and
the first length of the polarizing plate is larger than the second length of the
polarizing plate. ”.
Referring to claims 2-10 are allowable based upon dependent on independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624